           Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ________________________________________________

    CONSIGLI & ASSOCIATES, LLC,
    (f/k/a T.G. NICKEL & ASSOCIATES, LLC)

                                              Plaintiff,                         Case No. 20-cv-07712-LGS

        -against-

    MAPLEWOOD SENIOR LIVING, LLC,

                                              Defendant.

________________________________________________

     STIPULATED ORDER ESTABLISHING ESI PROTOCOL, CLAWBACK/NON-
         WAIVER AGREEMENT, AND CONFIDENTIALITY AGREEMENT

         Plaintiff Consigli & Associates, LLC (f/k/a T.G. Nickel & Associates, LLC) (“Plaintiff” or

“Consigli”) and third parties subject to subpoena, OHI Asset (NY) 2nd Avenue, LLC (“OHI 2nd

Ave”) and OHI Asset (NY) 93rd Street, LLC (“OHI 93rd Street”) (collectively, the “OHI Entities”),

have stipulated to the following procedures related to electronic discovery and the exchange of

documents related to the above-captioned matter. The parties 1 agree that modifications to this

Order may be made in writing by agreement of the parties or by the Court, upon good cause shown,

subject to the Federal Rules of Civil Procedure and the Individual Rules and Procedures for Civil

Cases of the Honorable Lorna G. Schofield. Upon review of the record, and the parties’

representations, the Court determines that there is good cause for adopting the parties’ stipulated

protocol for electronic discovery, clawback/non-waiver agreement, and confidentiality agreement.

Accordingly, it is hereby ORDERED as follows:



1
 All references to “parties” herein shall refer to Consigli and the OHI entities, the parties to this Stipulated Order, and
not to Defendant Maplewood Senior Living, LLC (“Maplewood”).
      Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 2 of 21




I.   DEFINITIONS

     A.   “The Project” or “Project” means the Inspir Assisted and Memory Care Facility

          located at 1802-1810 2nd Ave., New York, New York.

     B.   “Electronically Stored Information” or “ESI,” as used herein, means and refers

          to computer generated information or data of any kind, stored in or on any storage

          media located on computers, file servers, disks, tape, or other real or virtualized

          devices/media.

     C.   “Document” is defined to be synonymous in meaning and equal in scope to the

          usage of the term in F.R.C.P. 34(a)(1)(A).

     D.   “Custodian” means an individual having administrative control of a document or

          electronic file which is potentially relevant to this action.

     E.   “Native Format” means the format of ESI in the application in which such ESI

          was originally created and/or is currently used.

     F.   “Metadata” means and refers to information about information or data about data,

          and includes without limitation: (i) information embedded in or associated with a

          native file that is not ordinarily viewable or printable from the application that

          generated, edited, or modified such native file which describes the characteristics,

          origins, usage, and/or validity of the electronic file; and/or (ii) information

          generated automatically by the operation of a computer or other information

          technology system when a native file is created, modified, transmitted, deleted, or

          otherwise manipulated by a user of such system.

     G.   “Extracted text” means the text extracted from a native file and includes all

          header, footer, and document body information.




                                             2
           Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 3 of 21




      H.       “Static image” means a representation of ESI produced by converting a native file

               into a standard image format capable of being viewed and printed on standard

               computer systems (e.g., TIFF image).

      I.       “Load/unitization file” means an electronic file containing information

               identifying a set of processed ESI and indicating where individual pages or files

               belong together as documents, including attachments, and where each document

               begins and ends. A load/unitization file will also contain data relevant to the

               individual documents, including extracted and user-created metadata and coded

               data, as well as OCR or extracted text.

      J.       “Media” means an object or device, including but not limited to a disc, tape,

               computer, or other device, whether or not in the producing party’s physical

               possession, on which data is or was stored.

      K.       “Bates number” refers to a numbering system used to identify individual pages of

               documents where each page (or native file) is assigned a unique, sequential number,

               used in conjunction with a designated prefix to identify the producing party.

II.   NON-EMAIL ESI

      A. Production of Project-Related ESI: The OHI Entities will produce categories of ESI

            that can easily be identified and isolated (e.g., non-email data stored in a project/case-

            specific network-drive subfolder) without the use of search terms or other agreed-

            upon advanced search methodology. Non-email ESI shall be the subject of manual

            searches by the OHI Entities to the extent that Documents responsive to Consigli’s

            document requests exist in non-email ESI or hard copy format, subject to the removal

            of any privileged / irrelevant documents, and pursuant to the technical specifications




                                                   3
         Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 4 of 21




            in section IV, below, the producing party shall produce all responsive documents in

            the relevant file folders.

III.   EMAIL DISCOVERY

       A.       Document Custodians:

                1. The OHI Entities identify the following Custodians from within their

                     organizations who are knowledgeable about and were involved with the core

                     issues or subjects of this case, and will produce responsive, non-privileged

                     email discovery from those custodians, to the extent it exists.

                          a.    Custodians identified by the OHI Entities:

                                1. Jason Baylin

                                2. Vikas Gupta

                                3. Steven Insoft

                                4. Sam Kovitz

                                5. Megan Krull

                                6. Steve Levin

                                7. Gary Neil

                                8. Michelle Reber

                                9. Mark Rogers

                                10. Kyle Sweeney

       B.       Agreement on Search Terms:

                1.      No later than July 27, 2021, Consigli shall submit a list of proposed search

terms to the OHI Entities to include up to ten (10) search terms to be applied against their

Custodian emails (or such other number as to which the parties shall agree), as well as the time




                                                   4
             Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 5 of 21




period for which each Custodian’s email shall be provided. No later than August 6, 2021,

Consigli and the OHI Entities shall meet and confer and reach agreement on the search terms to

be used for electronic searches of the emails from the Custodians identified herein. The parties

agree to use their best efforts to negotiate in good faith the final lists of search terms and time

periods.

                 2.     Notwithstanding prior agreement on the search terms to be used for

electronic searches, should a search produce an unreasonably large number of non-responsive

or irrelevant results, the parties shall (at the producing party’s request) meet and confer to discuss

application of further negative search restrictions (e.g., if a single search was for “card” and

ninety percent of the resulting documents came from the irrelevant term “credit card,” a

negative limitation to ignore documents only returned as a result of “credit card” may be applied

to remove these documents). The party receiving production shall not unreasonably oppose

such further restrictions designed to filter immaterial search results. To the extent that the parties

are unable to agree upon a final list of search terms and time periods, they shall seek guidance

from the Court.

        C.       Application of Search Terms: Search terms pursuant to section III(B) shall be

applied to all Custodians identified pursuant to section III(A) above. All queries will be run in a

non-case sensitive manner, except as otherwise specifically provided in the preliminary search

term list.

        D.       Production of Custodian Emails: Subject to the removal of any privileged or

irrelevant documents, and pursuant to the technical specifications set forth in section IV, below,

the OHI Entities shall produce the Custodian emails hitting on one or more search terms on a

rolling basis.




                                                   5
         Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 6 of 21




       E.      Privilege Logs: The parties agree that the OHI Entities will not be required to

produce, privilege logs for documents withheld for attorney-client privilege or under the work

product doctrine. Consigli reserves the right to seek disclosure of any documents which it

believes exist and were improperly withheld under a claim of privilege.

IV.    TECHNICAL SPECIFICATIONS FOR PRODUCTION OF ESI

       A.      ESI Production Format: ESI shall be produced electronically as single page,

uniquely and sequentially numbered TIFF image files not less than 300 dpi resolution to enable

the generation of searchable text using Optical Character Recognition (“OCR”), with the

exceptions outlined in Section B below. Where text may be extracted when the TIFF image file

is generated, the image file shall be accompanied by a text file containing the extracted text. The

text files shall be named to match the endorsed number assigned to the image of the first page of

the document. The producing party shall apply an OCR process to the produced image and text

files to generate text searchable files. The images and text files shall also be accompanied by image

cross-reference load files in the formats reasonably requested by each party providing the

beginning and ending endorsed number of each document and the number of pages it comprises.

The producing party shall also provide a data load file (“Data Load File”) corresponding to the

TIFF image files and the full text files that shall contain the requested metadata as defined below.

Data Load Files will be provided in Relativity style (.opt and .dat) format or in the format requested

by Consigli.

       B.      Native Files: The parties acknowledge that production in TIFF format may be

inadequate for certain types of ESI (e.g., spreadsheets, CAD files, scheduling/P6 files). The

producing party will produce in native format all audio, video, drawing/autocad, schedule/P6 and

spreadsheet-type files, including but not limited to Microsoft Excel and CSV.              Microsoft




                                                  6
         Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 7 of 21




PowerPoint documents do not require production in native format, unless they contain video. To

the extent that either party believes that native files should be produced for a specific document or

class of documents not required to be produced in native format pursuant to this paragraph, the

receiving and producing parties shall confer in good faith. The producing party shall use

reasonable efforts to avoid producing system and application files. The receiving and producing

parties will discuss any specialized database files (i.e., Microsoft Access, SQL, SAP, etc.) that are

responsive to the parties’ requests and reach agreement on the most reasonable form of production

before any such production is made. During the confer process, the producing party shall provide

information concerning the available database fields sufficient to determine the most reasonable

form of production. Any native files that are produced shall be produced with all extracted text

and applicable metadata fields set forth in section IV(D). To the extent native files are produced

without an accompanying rendering of TIFF images, a slip-sheet will be produced in TIFF format

to facilitate Bates and confidentiality stamping. The parties shall confer to agree upon a protocol

for the use of native files during the pendency of this action. If documents requested in native

format require redactions, the parties will produce TIFF images for those documents, except that

for Excel and spreadsheet files, the parties will confer regarding how to implement redactions

while ensuring that proper formatting and usability are maintained. The native files shall be

produced in a folder named “Natives.”

       B.      Attachments: The OHI Entities shall produce email attachments sequentially after

the parent email. The parties shall confer at a later date over the inclusion of embedded files in

document productions.

        C.     Structured Data: Certain types of databases are dynamic in nature and will

often contain information that is neither relevant nor reasonably calculated to lead to the discovery




                                                 7
         Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 8 of 21




of admissible evidence. Thus, a producing party may opt to produce relevant and responsive

information from databases in an alternate form, such as a report or data table. These reports or

data tables will be produced in a static format. The producing parties agree to identify the specific

databases, by name, that contain the relevant and responsive information that parties produce.

       D.      Metadata: The producing parties agree to produce the following list of metadata

fields (to the extent available) to accompany each produced ESI file. Unless otherwise specified,

by producing metadata, the producing party affirms that such metadata came, in unaltered format,

from its records, with the exception of vendor-entered source/Custodian and document/production

number fields. However, the producing parties are not obligated to include metadata for any

document that does not contain such metadata in the original. The following list identifies the

metadata fields that will be produced (to the extent available):

                   •   ProdBeg (Bates number of the first page of a document)
                   •   ProdEnd (Bates number of the last page of the document)
                   •   AttachBeg (Bates number of the first page of a parent document)
                   •   AttachEnd (Bates number of the last page of the last attachment to a parent
                       document)
                   •   Page Count (number of pages in a document)
                   •   File Title (title data for electronic documents)
                   •   Subject (for emails only)
                   •   Sent Date & Time (for emails only)
                   •   Last Modified Date & Time
                   •   Parent Date & Time
                   •   File Name (for both electronic documents and attachments to an email)
                   •   File Extension
                   •   File Author
                   •   File Path
                   •   From (for emails only)
                   •   To (for emails only)
                   •   CC (for emails only)
                   •   BCC (for emails only)
                   •   Custodian
                   •   Confidentiality
                   •   Redactions
                   •   MD5 or SHA-1 Hash Value


                                                 8
               Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 9 of 21




          Notwithstanding the foregoing, the receiving and producing parties will confer in good

faith prior to the production of documents, with their respective vendors/eDiscovery staff as

needed, to clarify or resolve any issues (e.g., definitions of metadata fields, inconsistencies,

burden) concerning the production of metadata and will modify this order to reflect any changes

hereto.

          E.       Duplicates:   To the extent identical copies of documents (i.e., documents with

identical hash values) appear in the production, the producing party shall make reasonable efforts

to produce only one such identical copy across all Custodians.

          F.       Encrypted or Password-Protected ESI: For any ESI that exists in encrypted format

or is password-protected, the producing party shall undertake reasonable efforts to provide the

receiving party a means to gain access to the files. In the event that files are not decrypted prior

to production, the receiving and producing parties shall meet and confer in an effort to supply

passwords and other information that will enable the receiving party to obtain access.

          G.       Document Image Format:         With the exception of databases and native ESI

discussed in sections IV(A)-(B), or unless otherwise agreed to in writing by the requesting party,

ESI shall be produced electronically as a single-page, Group IV, 300 DPI TIFF image. The TIFF

images shall be produced in a folder named “Images.”

          H.       Redactions: All redactions of a static image should be clearly indicated on the static

image.

          I.       Color: If an original document contains color, the document may be produced as a

black and white TIFF image as set out in section IV(J) below, subject to the provisions of section

IV(A) above regarding native files. However, in order to address situations where color may be

necessary to most fully understand the content or meaning of a particular document or documents,



                                                     9
         Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 10 of 21




the receiving parties reserve the right to request production of color documents in native or JPEG

format from the producing party at a later date.

        J.      Document Unitization:        For files produced as TIFF images, each page of a

document shall be electronically saved as an image file. If a document consists of more than one

page, to the extent possible, the unitization of the document and any attachments or affixed notes

shall be maintained as it existed when collected by the producing party. If unitization cannot be

maintained, the original unitization shall be documented in the Data Load File or otherwise

electronically tracked. For ESI, all unitization should be defined within the Data Load File,

including the designation of parent/attachment for both email and attachments and for compressed

files (such as .zip or .rar files) and their contents.

        K.      Bates Numbering and Other Unique Identifiers: Each static image page of a

produced file shall be named with a Bates number for each page, followed by the extension “.tif.”

For example, if a native file is converted to three (3) static images, the produced images shall be

named “ABC-00000001.tif,” “ABC-00000002.tif,” and “ABC-00000003.tif.” For files produced

as TIFF images, each page of a produced document shall have a Bates number electronically

endorsed onto the TIFF image in such a manner that information from the source document is not

obliterated, concealed, or interfered with. In the event that a native file is produced and the

receiving party prints it for use as exhibits to briefs, depositions, or trial, each page will be endorsed

using a suffix for page identification purposes. For example, if document “ABC-00000001” is

produced as a native file and printing the file results in three (3) pages of printed paper, the pages

will be endorsed and identified as “ABC-00000001_001,” “ABC-00000001_002,” and “ABC-

00000001_003.”       Any party producing ESI in a native data format only shall produce a

corresponding slip sheet in TIFF format, as described in section IV(G) herein. However, if




                                                    10
        Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 11 of 21




employing the above method for production of ESI in a native format only is unduly burdensome

or costly to the producing party, the parties shall confer over whether the producing party may

employ a different method for purposes of identification, such as a storage device (i.e., CD, flash

drive, hard drive) containing such files, which shall be Bates numbered.

       L.      Extracted Text and OCR Files: For each document produced in TIFF format, a

single text file shall be provided along with the image files and the metadata. The text file name

shall be the same as the Bates number of the first page of the document. File names shall not have

any special characters or embedded spaces. Electronic text must be extracted directly from the

native electronic file unless the document requires redaction, is an image file, or is any other native

electronic file that does not contain text to extract (e.g., non-searchable PDFs). In these instances,

a text file shall be created using OCR and shall be produced in lieu of extracted text. Extracted text

shall be provided in UTF-8 format text format. The text files shall be produced in a directory

named “Text” or “OCR.”

       M.      Production Media: Documents shall be produced via flash drive or external hard

drive (with standard PC-compatible interface), file transfer site or FTP, or such other readily

accessible computer or electronic media as the requesting and producing parties may hereafter

agree upon (the “production media”).

       N.      Time Zone: To the extent any ESI (e.g., emails) contains an option to select a time

zone, all productions shall be made using U.S. Eastern Time Zone, the time zone applicable in the

Project location. This will enable consistency for purposes of deduplication of emails and other

electronic documents and will create uniformity such that the chronology of emails and other

documents can be easily ascertained.




                                                  11
           Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 12 of 21




V.     APPLICABILITY

       A.       The procedures and protocols set forth in this Protocol shall govern the production

of Documents by the OHI Entities pursuant to subpoena in this action, but shall not govern the

production of Documents between Plaintiff and Defendant, which is governed by prior Order of

the Court (Dkt. No. 62). Any practice or procedure set forth herein may be varied by written

agreement of the parties.

       B.       Nothing in this Protocol creates an obligation by the producing party to produce

ESI on back-up tapes or other long-term storage media that were created strictly for use as a data

back-up medium.

       C.       No producing party shall be obligated under this Protocol to produce any ESI that

is no longer within its possession, custody or control (i.e., lost or deleted) as a result of the good-

faith operation of an electronic information system or document retention policy, unless the Party

requesting such ESI establishes that there is good cause to believe that the party from whom such

ESI is being requested intentionally or recklessly failed to preserve, deleted or destroyed the ESI

while under an obligation to retain it.

       D.       Notwithstanding anything to the contrary herein, the following document types

are not discoverable in this action except upon a showing of good cause:

      a.       Recorded telephone messages, including voice-mail in the Avaya Voice
               (.lvp) or Waveform Audio File (.wav) file formats.
      b.       Instant messaging and texting communications.
      c.       Back-up tapes or other long-term storage media that were created strictly
               for use as a data back-up medium.
      d.       Temporary data stored in a computer’s random access memory or RAM.
      e.        Recorded videoconferences, including through Teams or ZOOM.




                                                  12
         Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 13 of 21




       The parties shall meet and confer to resolve any disputes that arise under this Agreement.

In the event the parties cannot reach agreement on a disputed matter, they may submit the matter

to the Court.

VI.     RIGHT TO SEEK ADDITIONAL DISCOVERY

        The parties agree that they shall proceed in good faith in all respects concerning the

production of documents and ESI hereunder. Nothing in this Protocol is intended to limit a party’s

ability to seek additional discovery either by negotiation or by seeking, upon good cause and

demonstration of need, relief from the Court.

VII.    CLAWBACK/NON-WAIVER AGREEMENT

        A.      The inadvertent production by a producing party of documents or ESI (“Discovery

Material”) subject to the attorney-client privilege, work-product protection, or any other applicable

privilege or protection will not waive the applicable privilege and/or protection if a request for

return of such inadvertently produced Discovery Material is made, regardless of the degree of care

taken to prevent said disclosure, except that:

                1.     Affirmative use of ESI or a document by the producing party in the case

(e.g., as an exhibit to a pleading, deposition, hearing, etc.) waives privilege and protection with

respect to it; and

        B.      If the receiving party discovers material or documents that appear to be privileged

in the producing party’s document production, the receiving party will immediately notify the

producing party of such discovery and seek direction as to whether such material or document was

inadvertently produced. If the producing party identifies such material or document as privileged,

the parties shall proceed in accordance with subparagraph C below.




                                                 13
        Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 14 of 21




        C.      Upon a request from the producing party who has inadvertently produced

Discovery Material it believes is privileged or protected, the receiving party shall immediately

return such or certify destruction of the protected Discovery Material and all copies to the

producing party (subject to the provisions of subparagraph VII.D below), except for any pages

containing privileged markings by the receiving party which shall instead be destroyed and

certified as such by the receiving party to the producing party.

        D.      In the event the receiving party disagrees with the claim of privilege, the receiving

party may sequester all such material that is subject to a claim of privilege and write the party

claiming privilege stating the reasons why it disagrees within five (5) days of receiving written

notice of any claim for a clawback. In the event that there is a dispute over whether the material

at issue is privileged, the receiving party shall not further use or disclose the material unless and

until the Court finds that the material is not privileged. The receiving party shall cease using any

work product setting forth material subject to the claim of privilege in the clawback until

determination of the privilege claims. If the Court ultimately finds that the material is privileged,

the receiving party shall return and/or destroy the privileged material and destroy any portions of

work product containing the material as to which the privilege is sustained, within three (3) days

of the Court’s finding. Either the receiving party or the producing party may move the Court to

resolve the dispute, but it shall be the burden of the party claiming privilege to establish the grounds

for the privilege claimed.

X.      CONFIDENTIALITY AGREEMENT

        A.      The producing party has the right to designate as confidential, in whole or in part,

any discovery material in this action that the producing party believes in good faith contains

confidential commercial or financial information or any other proprietary or confidential business




                                                  14
        Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 15 of 21




or personal information (“Confidential Discovery Material”).

        B.     Confidential Discovery Material produced in this case, and copies thereof, and the

information contained therein, shall be made available to and inspected by the following persons

only:

               1. The parties, their officers, employees, and agents who are assisting in
                  prosecuting or defending this action;

               2. Counsel for the parties and their assistants, paralegals or other persons
                  associated with counsel, whose assistance is required by said attorneys in the
                  defense or prosecution of this action;

               3. In-house counsel, if any, for the parties and their assistants, paralegals or other
                  persons associated with in-house counsel, whose assistance is required by said
                  attorneys in the defense or prosecution of this action;

               4. Expert witnesses and consultants, and their employees, who are directly
                  employed or retained by the parties or by counsel for the parties, to the extent
                  that such disclosure is necessary for the prosecution or defense of this action;

               5. Any court reporters at proceedings in this action as well as any independent
                  court reporters;

               6. Document handling, photocopying, or Electronically Stored Information
                  (“ESI’’) consultants or companies retained by any party or counsel; and

               7. Any person who would be entitled to review the Confidential Discovery
                  Material as a result of contractual obligations such as agreements with insurers
                  or reinsurers or pursuant to local, state, federal or other laws.

        C.     Prior to receiving any Confidential Discovery Material under this Agreement, the

Persons described in sections X(B)(1) – X(B)(7) must execute a copy of the “Agreement to Be

Bound by Protective Order” (Exhibit A hereto) and serve it on all parties.

        D.     All Confidential Discovery Material, including all copies and information

obtained from such discovery material, shall, subject to the provisions hereof, be used by the

person receiving it only in connection with prosecuting or defending this action. Confidential

Discovery Material shall not be used for any other purpose and shall not be disclosed to any



                                                 15
           Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 16 of 21




person, or entity, except as provided herein.

       E.       The parties, as applicable, shall designate Confidential Discovery Material as

follows:

               1.       In the case of documents or other submissions, designation shall be made

by stamping the document or submission “Confidential” at the time of production or otherwise

notifying the receiving party that the documents (or group of documents) should be treated as

Confidential Discovery Material. Inadvertent failure to designate a document as “Confidential”

may be corrected by supplemental written notice given as soon as practicable. In the event that

counsel for any party determines that the other party has obtained Confidential Discovery

Material through a third-party subpoena or other form of legal process, said party may designate

a document as “Confidential” by providing written notice given as soon as practicable, at which

time the receiving party shall stamp the legend “Confidential.”

                2.     In the event the producing party elects to produce documents and things

for inspection, no marking need be made by the producing party in advance of the initial

inspection. For purposes of this initial inspection, all documents and things will be considered

as stamped Confidential. Thereafter, upon selection of specified documents for copying by the

inspecting party, the producing party shall mark the copies of such documents as may contain

protected subject matter with the appropriate confidentiality marking at the time the copies are

produced to the inspecting party, or notify the receiving party as soon thereafter as reasonably

practicable that the documents (or group of documents) should be treated as Confidential

Discovery Material.

       F.       The persons described in sections X(B)(1) – X(B)(7) shall have access to the

Confidential Discovery Material once they have reviewed the provisions of this Confidentiality




                                                16
        Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 17 of 21




Agreement and have agreed to be bound by the provisions of this Confidentiality Agreement by

signing a copy of Exhibit A. The persons receiving Confidential Discovery Material are

prohibited from disclosing it to any other person except in conformance with this Confidentiality

Agreement.

       G.      In the event that counsel for any party determines that the prosecution or defense

of this action requires that Confidential Discovery Material be disclosed to persons not otherwise

authorized herein, such counsel shall provide the other party (including any third party subject

to subpoena if applicable) with written notice by email or hand delivery of the intended disclosure

(which shall specify with particularity the Confidential Discovery Material to be disclosed and

the identity of the otherwise unauthorized person). This written notice shall be given not less

than five (5) business days prior to intended disclosure. If within five (5) business days after

receipt of such notice a party objects in writing to such disclosure, the documents produced

pursuant to this Confidentiality Agreement shall be treated as Confidential unless the Court

orders otherwise.

       H.      In the event that either party receives a third-party subpoena or other form of legal

process requesting Confidential Discovery Material produced in this action, the party receiving

such request will provide the initial producing party written notice by email or hand delivery that

such a request was received and provide a copy of the request with the written notice. The party

receiving the third-party subpoena or other form of legal process shall provide notice by email

or hand delivery of the request to the initial producing party within five (5) business days of

receiving the subpoena and shall not produce the requested documents before its return date,

unless the initial producing party states in writing that it does not intend to seek protection in

connection with the third-party subpoena or other form of legal process concerning the



                                                 17
        Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 18 of 21




Confidential Discovery Material. If the subpoena requires production of Confidential Discovery

Material in less than fifteen (15) days, the party must provide written notice to the initial

producing party by email upon receipt of the subpoena.

       I.        This Confidentiality Agreement is intended solely for the purpose of facilitating

the exchange of information between Consigli and the OHI Entities in the above-referenced

action, and confidential information disclosed will be held and used solely in connection with

this action. Neither this Confidentiality Agreement, nor the production of any information under

its terms, nor any proceedings undertaken pursuant hereto, shall be deemed to have the effect of

any admissions or waiver by any party of, or otherwise deemed to alter the confidentiality or

non-confidentiality of, any protection or privilege available as to that information. Compliance

with this Confidentiality Agreement shall not operate as an admission as to the admissibility,

materiality or relevance of any information, or as an admission that any objection has or has not

been validly or timely asserted. All objections with respect to admissibility, relevance, materiality

of any information are specifically reserved.

       J.        By signing this Confidentiality Agreement, the parties are not deemed to have

consented or agreed to the production of any document, testimony or information or to have

waived any objection to the production or use of any document, testimony or information in this

or other action or waived any applicable privilege or legal protection. The placing of any

“Confidential” designation on the face of a document produced shall have no effect on

determining the authenticity or admissibility of that document at trial.

       K.        This Confidentiality Agreement is without prejudice to the right of either party:

(a) to apply to the Court for a protective order relating to any Confidential Discovery Material

relating to any discovery or privilege in this action; (b) to object to the production of documents


                                                 18
        Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 19 of 21




it considers privileged or not subject to discovery; or (c) to apply to the Court for an order

compelling the production of documents. Nothing herein shall prevent disclosure beyond the

terms of this Confidentiality Agreement if the person or party designating the material as

confidential specifically consents in advance in writing to such disclosure.

       L.        At the conclusion of this action, all discovery material labeled “Confidential,”

including all copies, extracts and summaries and all documents containing information taken

therefrom, shall be destroyed no later than thirty (30) days after final award or settlement of this

action, except that counsel of record may retain one copy of the pleadings, correspondence and

attorneys’ notes relating to this action, subject to the other terms of this Confidentiality

Agreement. As to such discovery, including copies, extracts, or summaries containing attorney

work product, such documents may be destroyed by the receiving party in lieu of returning such

items to the producing party.

       M.        This Confidentiality Agreement shall be effective from the date on which it is

entered and shall apply and be enforceable with respect to all discovery in this action, including

material previously produced to the other party, that any party seeks to designate as

“Confidential” pursuant to the terms of this Order.

       N.        In the event a party violates any term of this Confidentiality Agreement, the

parties hereby agree that the Court shall have the authority, if warranted by the circumstances

surrounding such violation, to enter sanctions against the violating party, including but not

limited to monetary sanctions, injunctive relief, and/or awarding such other relief to the non-

violating party(ies) as may be appropriate.




                                                 19
            Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 20 of 21




    VIII.          Method of Conducting Depositions

            The parties agree that the party noticing a deposition shall elect whether the deposition

    will be held in person or if it will be held remotely via videoconference (i.e. Zoom). The

    deponent and his or her counsel will make a reasonable effort to comply in good faith with the

    noticing parties’ elected method of conducting the deposition. However, in the event that the

    deponent and/or counsel have a specific articulated health or travel concern, the deposition

    shall be held remotely via videoconference upon their request.



  Respectfully submitted,                         Dated: July 26, 2021


   By: s/Luke R. Conrad                        By:_s/ Jeffrey M. Haber
   Luke R. Conrad                              Jeffrey M. Haber
   HINCKLEY, ALLEN & SNYDER LLP                FREIBERGER HABER LLP
   30 South Pearl Street                       425 Broadhollow Road, Suite 417
   Albany, New York 12207                      Melville, New York 11747
   Telephone: 518-396-3100                     Telephone: 631-282-8985
   lconrad@hinckleyallen.com                   jhaber@fhnylaw.com

                                               Attorneys for the OHI Entities
     Attorneys for Plaintiff
The parties are advised that the Court retains discretion as to whether to afford confidential treatment to
redacted information in Orders and Opinions. Documents may be filed under seal only as
provided in Individual Rule I.D.3.
                         27th day of July, 2021.
  IT IS SO ORDERED this _____


                                          ___________________________________
                                          United States District Judge




                                                     20
                          Case 1:20-cv-07712-LGS Document 72 Filed 07/27/21 Page 21 of 21




                                                              EXHIBIT A


                                           Agreement to Be Bound by Protective Order



                         I,                                     , acknowledge and declare that I have received a

                  copy of the Confidentiality Agreement (“Agreement”) between Consigli and the OHI Entities in

                  CONSIGLI & ASSOCIATES, LLC (f/k/a T.G. NICKEL & ASSOCIATES) v. MAPLEWOOD

                  SENIOR LIVING, LLC, United States District Court for the Southern District of New York,

                  Civil Action No. 20-cv-07712-LGS. Having read and understood the terms of the Agreement, I

                  agree to be bound by the terms of the Agreement and consent to the jurisdiction of said Court for

                  the purpose of any proceeding to enforce the terms of the Agreement.


                         Name of individual:_____________________________________________________

                         Present occupation/job description: ___________________________________________

                         ________________________________________________________________________
                         ________________________________________________________________________

                         Name of Company or Firm:_________________________________________________

                         Address:_______________________________________________________________



                         Dated:______________________


                                                                              ______________________________
                                                                              [Signature]




1212283/57569354v.1




                                                                 21
